Citation Nr: 9932812	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-05 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for costochondritis, 
second and third costochondral junction, left with left 
subscapular bursitis (minor) and headaches, currently 
evaluated at 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
December 1969, July 1970 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The RO denied entitlement to an increased evaluation for 
costochondritis, second and third costochondral junction, 
left with left subscapular bursitis and headaches.


FINDING OF FACT

The probative evidence shows that the veteran's 
costochondritis, second and third costochondral junction, 
left with left subscapular bursitis and headaches is 
manifested by or severe incomplete paralysis of the long 
thoracic nerve.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
costochondritis, second and third costochondral junction, 
left with left subscapular bursitis and headaches have not 
been met.  38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.3, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8519 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In August 1980 the veteran was service-connected for 
costochondritis, second and third costochondral junction, 
left with left subscapular bursitis and headaches and 
assigned a 20 percent evaluation.

In September 1985 the veteran requested that his service-
connected disability be reevaluated.  In a December 1985 
letter, the RO informed the veteran that the evidence did not 
warrant a change in its previous decision and the 20 percent 
evaluation was continued.

The service medical records show that the veteran is right-
handed.  The pertinent evidence of record shows that in 
September 1985 the veteran was seen at a VA Medical Center 
(MC) with complaints of chest pain no longer relieved by 
aspirin.  He was diagnosed with costochondritis.

The veteran was hospitalized on two occasions at Montgomery 
VAMC in March 1997 upon complaints of chest pain.  Myocardial 
infarction was ruled out.  On March 16, 1997 he complained of 
left sided chest pain which felt like pressure and radiated 
to the left arm, left side of the head and neck.  It was 
noted that the pain initially lasted for approximately an 
hour and a half.  The pain was unresponsive to Nitroglycerin, 
followed by Maalox and aspirin.  The pain improved after 
repeat Nitroglycerin and Nitropaste.  The diagnoses were, 
recurrent chest pain, rule out ischemia, history of labile 
hypertension and elevated cholesterol.

On March 16, 1997 the veteran was admitted at Birmingham, 
VAMC for elective cardiac catheterization to evaluate 
coronary artery disease as a possible cause of his chest 
pain.  There was a finding of no significant coronary artery 
disease.  At the time of the examination, the veteran 
described pain that lasts one to two hours and was not 
relieved by sublingual Nitroglycerin.  The examiner noted 
that the veteran had experienced a pain that began more in 
his left arm than did the costochondritis.  

It was reported that another factor with regard to his pain 
was that he had begun a job involving heavy lifting of truck 
parts, which is more physical activity than he was used to.  
The veteran denied any overt exertional component of his 
chest pain.  He also denied any previous injury or surgery 
involving his ribs or back.  It was noted that he did not 
have a good idea of what caused or relieved his chest pain.  
He also denied any shortness of breath or diaphoresis 
accompanying his pain.  The diagnosis was costochondritis.  
Naprosyn was prescribed for his chest pain and it 
was noted that he would follow-up for treatment of his 
musculoskeletal pain with Montgomery VAMC.

In April 1997 the veteran requested that his service-
connected costochondritis, second and third costochondral 
junction, left with left subscapular bursitis and headaches 
be reevaluated due to a worsening of the disability.  In 
November 1997 the RO determined that the veteran's evaluation 
of 20 percent for costochondritis, second and third 
costochondral junction, left with left subscapular bursitis 
and headaches would continue.

In December 1997 the RO received an August 1997 VAMC progress 
note showing that the veteran's chest pain was controlled 
with medications.  The RO issued a rating decision in 
December 1997 again notifying the veteran that the 20 percent 
evaluation would continue for his service-connected 
disability.

The veteran filed a notice of disagreement with the November 
1997 rating decision followed by an appeal to the Board.

At his personal hearing in August 1999 the veteran testified 
that he had a constant pain in his left side that bothered 
him in cold weather.  Hearing Transcript (Tr.), pp. 2-3.  He 
further testified that he could not do any heavy lifting.  
When he tried to lift something heavy he felt tightness on 
his left side.  He said that he had to leave a job at a 
trucking company, where he worked outside on the dock, 
because it got so cold that his side locked-up.  Tr., p. 3.  
He also said that he was out of work for three months due to 
his costochondritis.  

The veteran testified it was believed that he had had a heart 
attack.  Tr., p 6.  He stated that he had worked for two 
years at a ladies apparel shop packing women's' clothes.  
Tr., pp. 3-4.  He said that he had a light duty job.  Tr., p. 
7.  His job was to stack, hang, pack and ship boxes of 
clothes to various stores.  Tr., p. 9.  He also said that he 
worked 40 hours per week and sometimes worked overtime.  Tr., 
p. 7.  He stated that he had had to take off work on several 
occasions because of his left side.  Tr., p. 4.

He further stated that his condition was worsened when he was 
in a rush.  He said he could not lie on his left side because 
of the aching.  Tr., p. 4.  He stated that he treated his 
disability with over-the-counter medications such as aspirin.  
He said that since the doctor prescribed aspirin, he avoided 
the trip to the doctor and bought it himself.  
Tr., p. 8.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

The diagnostic code numbers appearing opposite the listed 
ratable disabilities are arbitrary numbers for the purpose of 
showing the basis of the evaluation assigned and for 
statistical analysis in the VA, and as will be observed, 
extend from 5000 to a possible 9999.  Great care will be 
exercised in the selection of the applicable code number and 
in its citation on the rating sheet.  No other numbers than 
these listed or hereafter furnished are to be employed for 
rating purposes, with an exception as described in this 
section, as to unlisted conditions.  

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be ``built-up'' as follows:  The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part or system of the body involved, the last 
2 digits will be "99'' for all unlisted conditions.  This 
procedure will facilitate a close check of new and unlisted 
conditions, rated by analogy.  

In the selection of code numbers, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
38 C.F.R. § 4.27 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the veteran for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different Diagnostic 
Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (1999).




Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(1999).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (1999).  

The schedule of ratings for neurological conditions provides 
a 60 percent evaluation (minor) for complete paralysis of the 
upper radicular group (fifth and sixth cervical vertebral 
bodies), all shoulder and elbow movements lost or severely 
affected, hand and wrist movements not affected.  Severe, 
incomplete paralysis, all shoulder and elbow movements lost 
or severely affected, hand and wrist movements not affected 
warrants an evaluation of 40 percent (minor); moderate, 
incomplete paralysis, 30 percent (minor) and mild incomplete 
paralysis, 20 percent.  38 C.F.R. § 4.124a, Diagnostic Code 
8510 (1999).

The schedule of ratings for neurological conditions provide a 
20 percent evaluation (minor) for complete paralysis of the 
musculocutaneous nerve, weakness but not loss of flexion of 
elbow and supination of forearm.  Severe, incomplete warrants 
a 20 percent evaluation (minor); moderate, incomplete 
warrants a 10 percent evaluation; and a 0 percent evaluation 
is warranted for mild, incomplete.  38 C.F.R. § 4.124a, 
Diagnostic Code 8517 (1999).

The schedule of ratings for neurological conditions provide a 
40 percent evaluation (minor) for complete paralysis of the 
circumflex nerve, abduction of arm is impossible, outward 
rotation is weakened; muscles supplied are deltoid and teres 
minor.  

Severe, incomplete paralysis warrants a 20 percent evaluation 
(minor); moderate, incomplete paralysis warrants a 10 percent 
evaluation; and mild, incomplete paralysis warrants a 0 
percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8518 
(1999).

The schedule of ratings for neurological conditions provides 
a 20 percent evaluation (minor) for complete paralysis of the 
long thoracic nerve, inability to raise arm above shoulder 
level, winged scapula deformity.  Severe, incomplete 
paralysis warrants a 20 percent evaluation; moderate, 
incomplete paralysis warrants a 10 percent evaluation; and 
mild paralysis warrants a 0 percent evaluation.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8519 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3  (1999).


Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) (West 1991).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's costochondritis, 
second and third costochondral junction, left with left 
subscapular bursitis and headaches. The Board has found 
nothing in the historical record that would lead to a 
conclusion that the evidence of record is not adequate for 
rating purposes

The veteran's costochondritis, second and third costochondral 
junction, left with left subscapular bursitis and headaches 
is currently rated as 20 percent disabling under Diagnostic 
Code (DC) 8519.  A 20 percent rating under DC 8519 
contemplates complete paralysis, manifested by an inability 
to raise the arm above shoulder level, and winged scapula 
deformity.  A 20 percent rating under diagnostic code 8519 
may also be assigned for severe incomplete paralysis of the 
minor long thoracic nerve.  20 percent is the maximum rating 
for a disability affecting the minor side under this 
diagnostic code.  Thus, since the veteran is right-handed and 
the evidence shows that his costochondritis disability is on 
the left side, he is receiving the maximum disability rating 
under DC 8519 for his costochondritis disability.  No greater 
benefit can flow to the veteran under DC 8519.

Likewise, a 20 percent rating is the maximum rating for a 
disability affecting the minor side, under DC 8517.  A 20 
percent rating (minor) under DC 8517 contemplates complete 
paralysis, weakness but not loss of flexion of elbow and 
supination of forearm.  Thus, the veteran's current 
evaluation of 20 percent is the  maximum rating, therefore, 
no greater benefit can flow to the veteran under DC 8517.

The Board has considered whether a higher rating is warranted 
under DC 8518.  A higher rating of 40 percent which is the 
maximum rating under DC 8518 (minor), contemplates complete 
paralysis, inability to abduct the arm, and weakened outward 
rotation.  The muscles supplied are the deltoid and teres 
minor.  The medical evidence of record does not show that the 
veteran cannot abduct his arm or that he has weakened outward 
rotation of the deltoid or minor teres muscles.  

The evidence shows that the veteran has attacks of 
costochondritis.  The evidence also shows that he is working 
full-time and sometimes overtime at a job where he exerts 
himself physically, packing, and stacking clothes in boxes 
for transport.  Based on the foregoing, a higher rating under 
DC 8518 is not warranted in this instance.

Moreover, a higher rating of 40 percent is provided under DC 
8510.  A 40 percent rating under DC 8510 (minor) contemplates 
severe, incomplete paralysis with all shoulder and elbow 
movements lost or severely affected.  For the reasons stated 
above, a rating of 40 percent is not warranted under DC 8510.

The Board has also considered the criteria contained in 38 
C.F.R. §§ 4.40 with respect to functional loss.  As noted 
above, the probative medical evidence shows that the 
costochondritis, second and third costochondral junction, 
left with left subscapular bursitis and headaches is by 
complaints of chest pain.  The veteran stated that he has 
pain constantly.  However, the evidence does not show that 
the veteran has limitation of motion or weakness due to chest 
pain.  Although the evidence shows he is unable to lift heavy 
objects, he is able to work full-time and overtime packing, 
stacking and shipping boxes of clothes.  Additionally, the 
veteran is in receipt of the maximum schedular evaluation 
under the applied diagnostic code 8519.  Based on the 
foregoing, the Board concludes that an increased evaluation 
is not warranted on the basis of functional loss due to pain.  
See 38 C.F.R. § 4.40 (1999).

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran. 38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath, supra.  In this 
case, the Board finds no other provision upon which to assign 
a higher rating.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that the evidence demonstrates that the 
veteran's costochondritis, second and third costochondral 
junction, left with left subscapular bursitis and headaches 
does not warrant a disability rating in excess of 20 percent.  

Additional Matter
Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO neither provided nor 
discussed the criteria for assignment of an extraschedular 
evaluation.

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Undersecretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  As to the 
disability picture presented in this case, the Board cannot 
conclude that it is so unusual or exceptional, with such 
related factors as frequent hospitalization or marked 
interference with employment, as to preclude the application 
of the regular rating criteria.

The Board notes that neither the veteran nor his 
representative have specifically raised the issue of 38 
C.F.R. § 3.321(b)(1) on appeal in terms of the disability at 
issue in this case.  

Furthermore, the veteran testified at his personal hearing 
that he is employed full-time and sometimes works overtime.  
Having reviewed the record with the above in mind, the Board 
finds no basis for further action on this question.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
costochondritis, second and third costochondral junction, 
left with left subscapular bursitis and headaches is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

